DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0322322 to Utsunomiya.
Regarding claims 1, and 17, Utsunomiya teaches a semiconductor device (Fig. 6 and 7, for example) comprising: 
a terminal (Pillar) that is formed using copper, that is electrically connected to a circuit element (¶ [0048]), and that includes a formation face formed with a silver-tin solder bump (Bump) such that a nickel layer (Ba) is interposed between the terminal and the solder bump, wherein the nickel layer is formed on a region corresponding to part of the formation face. Utsunomiya, ¶ [0054].
Regarding claim 2, Utsunomiya teaches a semiconductor device, wherein a surface area of the region formed with the nickel layer corresponds to at least one third of a surface area of the formation face. Id., Fig. 6.
	Regarding claims 3 and 4, Utsunomiya teaches a semiconductor device, wherein: 
the formation face has a circular shape in plan view; and 
the nickel layer is formed in a circular region that is concentric to the formation face. Id. Fig. 7.
	Regarding claims 5 and 6, Utsunomiya teaches a semiconductor device, wherein: 
the formation face has a circular shape in plan view; and the nickel layer is formed in an annular-shaped region that is concentric to the formation face, and 
an outer circumference of the annular shaped region is disposed so as to run along an outer circumference of the formation face. Id.
Regarding claims 7 – 9, Utsunomiya teaches a semiconductor device, further comprising: 
a circuit element (¶ [0048] teaches multiple circuit elements) formed on a semiconductor substrate; and 
a pad (ZPad) connected to the circuit element by first wiring (¶ [0048]), wherein the terminal is formed on the pad.
Regarding claims 10 – 16, Utsunomiya teaches a semiconductor device, further comprising: 
a circuit element (¶ [0048] teaches multiple circuit elements)  formed on a semiconductor substrate; 
a pad (ZPad) connected to the circuit element by first wiring; and 
a layer of second wiring connected to the pad, wherein the terminal is formed on the second wiring. Paragraph [0048] teaches multiple wiring layers. The terminal is formed on the wiring via the Zpad.
Regarding claim 18, Utsonomiya teaches a semiconductor device manufacturing method comprising: 
a process of forming a circuit element including wiring on a semiconductor wafer (¶ [0048]), the circuit element inherently including an opening corresponding to part of the wiring so as to externally expose the wiring, as necessary for electrical connection; 
a process of forming a terminal (Zpad, Pillar) at the opening using copper (¶ [0054]); and 
a process of forming a nickel layer (Ba, ¶ [0054] ) on part of an upper face of the terminal.
Regarding claim 19, Utsonomiya teaches a manufacturing method, further comprising a process of forming a silver-tin solder bump (bump, ¶ [0054]) on an upper portion of the nickel layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814